 

Exhibit 10.2

 

Share Purchase Agreement

 

THIS Share Purchase Agreement (this “Agreement”) is made as of this 17th day of
December, 2019, by and between, Frelii Inc., a company organized under the laws
of the State of Utah with its registered office at 670 West Shepard Lane, Suite
102 Farmington, UT 84025 (“Buyer”), and Genecor Labs Inc., a company organized
under the laws of Ontario with its registered office at 1 Adelaide St E,
Toronto, ON M5C 2V9 (“Seller”).

 

Whereas

 

Whereas, Seller owns 100 common shares (the “Shares”) in Genecor Labs Inc. (the
“Company”), a company organized under the laws of the Province of Ontario with
registered office at 1 Adelaide St E, Toronto, ON M5C 2V9, and

 

Whereas, Seller wishes to issue to Buyer, and Buyer desires to purchase from
Seller common shares representing 25% of the outstanding shares upon the terms
and conditions set forth in this Agreement.

 

Now, Therefore, in consideration of the mutual covenants and undertakings
contained herein, and subject to the terms and conditions herein set forth, and
with the intent to be bound, the parties to this Agreement (“the Parties”)
hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

As used in this Agreement and the schedules hereto, the following terms have the
respective meanings set forth below.

 

“Agreement” shall have the meaning set forth in the Preamble to this Agreement.

 

“Buyer” shall have the meaning set forth in the Preamble to this Agreement.

 

“Closing” shall have the meaning set forth in Section 4.1.

 

“Closing Date” shall have the meaning set forth in Section 4.1.

 

“Company” shall have the meaning set forth in the Recitals to this Agreement.

 

“Purchase Price” shall have the meaning set forth in Section 3.1.

 

“Seller” shall have the meaning set forth in the Preamble to this Agreement.

 

“Shares” shall have the meaning set forth in the Recitals to this Agreement.

 

   

 

 

ARTICLE II

PURCHASE AND SALE

 

2.1 Purchase and Sale of the Shares

 

(a) Upon the terms and subject to the conditions set forth in this Agreement, at
Closing, Seller hereby sells, assigns, transfers, conveys and delivers to Buyer,
and Buyer hereby purchases, acquires and accepts from Seller, free and clear of
Encumbrances, the 25% of the right, title and interest in, at the time of
Closing, the Shares of the Seller.

 

(b) Seller hereby irrevocably waives any restrictions on transfer to the extent
possible (including any of its rights of pre-emption) which may exist in
relation to the Purchase, whether under the articles of association (or local
equivalent) of the Company or otherwise.

 

ARTICLE III

PURCHASE PRICE: ALLOCATION OF PURCHASE PRICE

 

3.1 Purchase Price Buyer will exchange shares equal to $752,000 USD (the
“Purchase Price”) at $0.20 USD for 25 shares of Genecor Labs Inc.

 

ARTICLE IV

CLOSING

 

4.1 Closing. Subject to the terms and conditions of this Agreement, the sale and
purchase of the Shares contemplated by this Agreement shall take place at a
closing (the “Closing”) held at the offices of 1180 Aerowood Dr, Mississauga,
ON, on the date hereof (the “Closing Date”). Except to the extent expressly set
forth in this Agreement to the contrary, and notwithstanding the actual
occurrence of the Closing at any particular time on the Closing Date, the
Closing shall be deemed to occur and be effective as of 12:01 a.m. Toronto time
on the Closing Date.

 

4.2 Deliveries at the Closing

 

(a) Upon the terms and subject to the conditions of this Agreement, at the
Closing, Seller shall deliver to Buyer copies of the resolutions (or local
equivalent) of the board of directors (or local equivalent) and, where required,
the stockholder(s) of Seller, authorizing and approving the transactions
contemplated by this Agreement, certified by the respective corporate secretary
(or local equivalent) or a director to be true and complete and in full force
and effect and unmodified as of the Closing.

 

 2 

 

 

(b) Upon the terms and subject to the conditions of this Agreement, at the
Closing, the Buyer shall deliver to Seller copies of the resolutions (or local
equivalent) of the board of directors (or local equivalent) and, where required,
the stockholder(s) of Buyer, authorizing and approving the transactions
contemplated by this Agreement, certified by the respective corporate secretary
(or local equivalent) or a director to be true and complete and in full force
and effect and unmodified as of the Closing.

 

(c) Upon the terms and subject to the conditions of this Agreement, at the
Closing, the Parties shall sign the transfer of the Shares of Genecor AI to
Frelii Inc. and the Class B Shares of Frelii Inc. to Helix Investments Partners
Inc. in the form of warrants and/or shares in the share register of the
respective companies.

 

ARTICLE V

MISCELLANEOUS

 

5.1 Notices. Any notice required to be given hereunder shall be sufficient if in
writing, and sent by facsimile transmission (provided that any notice received
by facsimile transmission or otherwise at the addressee's location on any
business day after 5:00 p.m. (addressee's local time) shall be deemed to have
been received at 9:00 a.m. (addressee's local time) on the next business day),
by reliable overnight delivery service (with proof of service), hand delivery or
certified or registered mail (return receipt requested and first-class postage
prepaid), addressed as follows:

 

To Buyer:

 

670 West Shepard Lane, Suite 102 Farmington, UT 84025

Attention: Ian Jenkins, President & CEO

Email: ianjenkins@frelii.com

 

To Seller:

 

1 Adelaide St E, Toronto, ON M5C 2V9

Attention: Tejas Shah, Director

Email: tshah@genecor.ai

 



 3 

 

 

or to such other address as any Party shall specify by written notice so given,
and such notice shall be deemed to have been delivered as of the date so
telecommunicated, personally delivered or mailed. Any Party to this Agreement
may notify any other Party of any changes to the address or any of the other
details specified in this paragraph; provided, however, that such notification
shall only be effective on the date specified in such notice or five (5)
business days after the notice is given, whichever is later. Rejection or other
refusal to accept or the inability to deliver because of changed address of
which no notice was given shall be deemed to be receipt of the notice as of the
date of such rejection, refusal or inability to deliver.

 

5.2 Counterparts: Effectiveness. This Agreement may be executed in two or more
consecutive counterparts (including by facsimile), each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument, and shall become effective when one or more counterparts
have been signed by each of the Parties and delivered (by telecopy or otherwise)
to the other Parties.

 

5.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Ontario, without giving effect to any choice or
conflict of law provision or rule.

 

5.5 Arbitration. Any dispute, controversy or claim arising out of or relating to
the conclusion, interpretation or performance of the present Agreement, or the
breach, termination or invalidity thereof, shall be definitively settled by
arbitration.

 

The Parties shall have the arbitration conducted in accordance to the Procedural
Rules of Ontario, by an arbitral tribunal appointed in accordance to the
Procedural Rules of Ontario.

 

The arbitral tribunal shall be composed of three arbitrators.

 

The place of arbitration shall be Toronto, unless the arbitral tribunal decides
otherwise with the agreement of all Parties.

 

The language of the arbitration shall be the language of the present Agreement,
i.e. English.

 

The Parties hereby waive their right to any form of recourse against an award to
any court or other competent authority, insofar as such waiver can validly be
made under the applicable law.

 

5.6 Assignment. No Party to this Agreement may assign any of its rights and
obligations under this Agreement without the prior written consent of the other
party hereto; provided, however, either party may assign its rights and
obligations to one or more of its respective Wholly-Owned Subsidiaries (it being
understood that such assignment shall not be permitted if it would delay or
impair the consummation of the transactions contemplated hereby); provided,
further, that, no such assignment shall relieve the assigning party of any of
its obligations hereunder.

 

5.7 Parties in Interest. This Agreement and all the provisions hereof shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns. This Agreement is for the sole
benefit of the parties hereto and their permitted assigns and nothing herein
express or implied shall give or be construed to give to any person, other than
the Parties hereto and such permitted assigns, any legal or equitable rights
hereunder.

 

 4 

 

 

5.8 Titles and Headings. The headings and table of contents in this Agreement
are for reference purposes only, and shall not in any way affect the meaning or
interpretation of this Agreement.

 

5.9 Entire Agreement. This Agreement (including the Schedules and Exhibits
attached hereto or delivered in connection herewith) constitutes the entire
agreement among the Parties hereto with respect to the matters covered by this
Agreement and thereby, and supersede all previous written, oral or implied
understandings among them with respect to such matters.

 

5.10 Further Action. After Closing, each of the Parties shall do, execute and
deliver or procure to be done, executed and delivered, at the reasonable request
and expense of the other Party, all such further acts, deeds, documents,
instruments of conveyance, assignment and transfer and things as may be
necessary to give effect to the terms of this Agreement.

 

5.12 Amendment and Modification. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the Parties hereto.

 

5.13 Waiver. Any of the terms or conditions of this Agreement may be waived at
any time by the party or parties hereto entitled to the benefit thereof, but
only by a writing signed by the Party or Parties waiving such terms or
conditions.

 

5.14 Severability. If any term, provisions, covenant or restriction of this
Agreement is held by a court of competent jurisdiction (i.e. including an
arbitral tribunal) or other authority to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated so long as the economic or legal substance of the transactions
completed by this Agreement is not affected in any manner materially adverse to
any party. Upon such determination, the parties shall negotiate in good faith to
modify this Agreement so as to affect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated by this Agreement be consummated as originally contemplated to the
fullest extent possible.

 

5.15 Interpretation. (a) Unless otherwise indicated to the contrary in this
Agreement by the context or use thereof: (i) the words, “herein,” “hereto,”
“hereof” and words of similar import refer to this Agreement as a whole and not
to any particular Section or paragraph hereof; (ii) words importing the
masculine gender shall also include the feminine and neutral genders, and vice
versa; (iii) words importing the singular shall also include the plural, and
vice versa; (iv) the word “including” means “including without limitation”.

 

(b) The Parties have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent arises, this
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.

 

 5 

 

 

5.16 Representations and Warranties. All representations and warranties in
connection with the transfer of the Shares are set forth in Schedule 1.

 

5.17 Governing Language. The English language shall be the definitive and
controlling text of this Agreement, notwithstanding the translation of this
Agreement into any other language.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

    Name:     Title:               Name:     Title:    

 

 6 

 

 

Schedule 1

Representation and Warranties

  

The buyer represents and warrants that it has the authority to enter into this
transaction. No other representations or warranties are given or implied.

  

The seller represents and warrants that it has the authority to enter into this
transaction. No other representations or warranties are given or implied.

 



 7 

 

 